                   LEE LITIGATION GROUP, PLLC
                          148 West 24th Street, EIGHTH FLOOR
                                  NEW YORK, NY 10011
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com

WRITER’S DIRECT:       212-661-1008
                       anne@leelitigation.com
                                                                              January 14, 2020

Via ECF
The Honorable Vernon S. Broderick, U.S.D.J.
United States District Court, S.D.N.Y.
                                                                                 1/15/2020
40 Foley Square
                                                                     The fact discovery deadline is extended to March
New York, NY 10007
                                                                     24, 2020, and the post-discovery conference is
                                                                     adjourned sine die. The parties are directed to
               Re:     Jimenez v. LX 1204 Jewelry Inc., et al.
                                                                     submit a revised proposed Case Management Plan
                       Case No. 19 CV 1908 (VSB)
                                                                     and Scheduling Order by January 23, 2020, at
                                                                     which point I will schedule the post-discovery
Dear Judge Broderick:
                                                                     conference.

       We are counsel to Plaintiff in the above-referenced action and write, jointly with counsel to
Defendants, to respectfully request (i) an extension of fact discovery to March 24, 2020, and (ii) an
adjournment of the post-discovery conference scheduled for January 16, 2020 to a date following
March 24, 2020.

        Pursuant to the So Ordered Stipulation of Conditional Collective Certification at Dkt. 53
(entered on December 2, 2019), and the schedule set forth therein, on December 23, 2019, Plaintiff
mailed the Court-approved conditional collective certification notice (the “Notice”) to putative
collective class members. The deadline for individuals to opt-in to the case is February 24, 2020.
The parties have discussed participating in a settlement conference or mediation following the end
of the opt-in period.

        In view of pending collective certification mailing and to provide for sufficient time for opt-
in claimants to join the case and participate in discovery and to accommodate a post-opt-in
settlement conference or mediation, and further, as the parties have not yet conducted depositions,
the parties respectfully request the aforementioned extension and adjournment.

       This is the first request for adjournment of the conference, and the second request for the
extension of fact discovery (although the previous request to extend discovery, at Dkt. 52, was never
ruled on). Defendants’ counsel consents and joins in the requests.

       We thank the Court for its kind consideration.

Respectfully submitted,

/s/ Anne Seelig
Anne Seelig, Esq.

cc:    all parties via ECF
